Military pay; active duty pay; compensation for injuries; limitation of actions. — Plaintiff, who served during World War II in the Armed Forces of the Philippines, sues to recover compensation for such services and for injuries allegedly sustained prior to the termination of his active duty on September 26, 1945. Defendant has moved to dismiss the petition on the ground that it is barred by the six year statute *1378of limitations applicable to suits in this court, 28 U.S.C. § 2501, plaintiff’s service having been completed more than 20 years prior to the date of the filing of the petition in 1965. Upon consideration of defendant’s motion and plaintiff’s opposition and without oral argument, and on the basis of the decisions of the court in Rodriguez v. United States, 124 Ct. Cl. 551 (1953) ; Purino v. United States, 123 Ct. Cl. 739 (1952), and the order of March 14, 1966 in Marcial v. United States, 174 Ct. Cl. 1286, the court concluded that the claim was barred by the statute of limitations and on June 6, 1966 it was ordered that the petition be dismissed.